DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 5/20/22 has been considered.  Applicant’s arguments are deemed to be persuasive-in-part.
		Claims 1-4, 10, 15, 20, 22-23 and 28 are under consideration.
	
Information Disclosure Statement
The IDS filed 5/20/22 has been considered and an initialed copy of the PTO-1449 is enclosed.
Rejections Withdrawn
The rejection of claims 1-4, 10, 15, 20 and 22-23 and newly added claim 28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating a subject having a cancer which expresses PD-1 using the claimed combination, does not reasonably provide enablement for methods of treating a subject having a cancer which does NOT expresses PD-1 using the claimed combination is withdrawn in view of the amendments to the claims.

Response to Arguments
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 10, 15, 20, 22-23 and 28 remain rejected under 35 U.S.C. 103 as being unpatentable over Levy et al US 2015/0118222 (priority to 3/20/2014) in view of Appendix A, Bryan et al Ther Clin Risk Manag 2011 vol. 7 p. 1-11, Ricci et al, Ther Clin Risk Manag 2009 vol. 5 p. 187-207, Parikh et al Blood vol. 123(11):1647 (2014), CLL Trailists’ J. Natl Cancer Inst. 1999; 91:861, Appendix B and applicant’s disclosure at para. 39.  The reasons for this rejection are of record in the non-final action mailed 1/22/21.
Applicant argues that the previous arguments were for 102 rejection and not 103 rejections and that the Examiner did not fully respond to the arguments for 103 rejections.  As stated in the previous action, applicant’s “arguments were addressed in the final action mailed 8/25/2020.”  Pages 8+ of the final action of 8/25/2020 are directed to 103 rejections and the Examiner’s response to arguments pertaining to the 103 rejections.  The Examiner has fully responded to applicant’s arguments with respect to 103 rejections. 
	Applicant re-submitted the graph of the declaration filed 10/21/21 in the response and provided the missing arm.  In view of the new graph, there is a showing of unexpected results.  The Examiner called the attorney to ask for the newly submitted graph in declaration form.  The attorney indicated that they would not file a declaration because they were instructed by the client to let the case go abandoned.


Claims 1-4, 10, 15, 20, 22-23 and claim 28 remain rejected under 35 U.S.C. 103 as being unpatentable over Hamdy et al WO 2016/024228 (priority to 8/11/2014 in view of Bryan et al Ther Clin Risk Manag 2011 vol. 7 p. 1-11, Ricci et al, Ther Clin Risk Manag 2009 vol. 5 p. 187-207, Parikh et al Blood vol. 123(11):1647 (2014), CLL Trailists’ J. Natl Cancer Inst. 1999; 91:861, Appendix B and applicant’s disclosure at para. 39.  The reasons for this rejection are of record in the non-final action mailed 1/22/21.
	Applicant’s arguments have been addressed above. 



Claims 1-4, 10 and 15 and claim 28 remain rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al US 2013/0079327 in view of Korman et al US 8008449, Freeman et al US 2015/0210769 and Pravada et al US 7312243.  The reasons for this rejection are of record in the non-final action mailed 1/22/21.
	Applicant’s arguments have been addressed above. 

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	There is improper antecedent basis for “the cancer”.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643